Citation Nr: 1107104	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk
INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.  
Jurisdiction of the claims folder was subsequently transferred to 
the Los Angeles, California RO.  

In September 2009, the Veteran appeared and testified at a Travel 
Board hearing at the Los Angeles, California, RO.  The transcript 
is of record.  

In November 2009, the Board remanded the Veteran's claims in 
order to afford him a VA examination.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not attributable to 
his period of active service.

2.  The Veteran's tinnitus is not attributable to his period of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In February 2007, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the February 2007 letter provided him with the general criteria 
for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the June 2007 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records.  He was also 
afforded a VA audiological examination in March 2010.  The Board 
notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  The Board is 
not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  Ordinarily, in order to facilitate 
data comparison, the ASA standards are converted to ISO-ANSI 
standards.  In this case, however, the only pre-1967 audiometric 
results are from the Veteran's September 1965 pre-induction 
examination.  There was no audiometric evaluation conducted at 
separation.  Rather than converting the data, the Board will 
assume for purposes of this decision that the ISO-ANSI standards 
were used.  The conversion involves adding decibels (as much as 
15 decibels) to the ASA standard results.  Thus, the conversion 
would reflect a worse picture of the Veteran's hearing at the 
time he entered service.  Further, the March 2010 VA examiner 
discussed the pre-induction results as if they were the same 
standards used today.  

The Veteran asserts that his bilateral hearing loss and tinnitus 
were incurred in service.  Specifically, the Veteran explained 
that he was exposed to acoustic trauma in service when a rocket 
propelled grenade hit his tank.  He also contended that he was 
exposed to firing noises from the tank cannon itself, which was 
at times fired without warning, and while the hatch to the tank 
remained open, such that his helmet would blow around his head.  
The Veteran also described noise exposure from the tank tracks, 
and machine gun firing.  In his July 2008 Substantive Appeal, the 
Veteran indicated that while in service he asked what caused 
ringing ears, but did not receive an answer.  

At his September 2009 Travel Board hearing, the Veteran detailed 
how his hearing was worsening, explaining that he could not 
distinguish what was said when more than one person talked, and 
describing watching others' mouths as they spoke.  On 
questioning, he discussed having driven a forklift and then a 
truck for thirty-five years.  He emphasized that the truck had a 
cabin that nullified noise.  Regarding his tinnitus, the Veteran 
explained that the ringing was most prevalent when he was in 
quiet spaces.  He explained that he initially noticed the ringing 
when he transferred from being a truck driver to working as a 
dispatcher, because the office space was quieter than the truck.  

The Veteran's military occupational specialty was as an armor 
crewman, and his contentions are consistent with the nature of 
his service in Vietnam, such that in-service acoustic trauma was 
conceded in October 2009.  Most recently, in a statement received 
in January 2011, the Veteran explained that he lost his hearing 
in service when a grenade exploded through the tank's headlight, 
and did not regain his hearing until approximately 15 minutes 
from the moment of impact.  He stated that he has experienced 
constant tinnitus ever since.  

Service treatment records do not reference any complaints 
regarding hearing loss or tinnitus.  Audiological evaluation in 
September 1965 indicated normal hearing at that time, and an 
undated audiometric evaluation with the same findings is also of 
record.  Audiological puretone thresholds were measured as 
follows (converted to ISO-ANSI units):




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
5
0
0
X
0

The August 1967 separation examination, does not indicate an 
audiological evaluation or whispered voice test; however, "ear, 
nose or throat trouble," "running ears," and, "hearing loss" 
were marked in the negative on report of medical history.  On the 
medical examination report, the Veteran's ears were marked as 
normal.  

Since service, VA medical records from September 2007 show that 
the Veteran complained of a hearing problem, and reported having 
driven a tank in Vietnam.  He was sent for an audiological 
evaluation in December 2007, at which time he reported his 
hearing loss was worse in his right ear than his left ear.  He 
reported difficulty understanding speech, especially with 
background noise.  The Veteran indicated that he first noticed 
tinnitus in the early 1990s.  He also reported infrequent vertigo 
that lasted for seconds.  He identified noise exposure while 
serving as a tank driver in Vietnam, as well as occupational 
noise exposure as a truck driver for many years thereafter.  He 
denied otalfia, otorrhea, ear infections, ear surgery, head 
trauma, stroke, diabetes, or use of hearing aids.  Following 
testing, it was recommended that the Veteran use hearing aids; 
however, he was not particularly interested at that time.  

The Veteran was afforded a VA audiological evaluation in 
March 2010, at which time he reported a bothersome ringing in 
both ears that was louder than two years earlier.  He indicated 
that his hearing difficulty affected his communication with 
family members, friends, store clerks, and waiters.  Regarding 
his service as an armor crewman, he reported that he used hearing 
protection while in training, but not while in Vietnam.  He 
reiterated that his tank commander fired the cannon without 
warning, causing him to experience the noise with the hatch open.  
Occupationally, the Veteran reported a significant history of 
noise exposure, including 9.5 years driving a gas-powered 
forklift (although he did not consider this noise to be loud), 
and 35 years as a tractor-trailer truck driver.  The Veteran 
described hearing a constant hum after driving his truck for 10 
hours, and reported that he would fall asleep with the television 
on at a comfortable volume to later awake because the television 
seemed too loud.  The examiner noted that this description was 
consistent with temporary threshold shifts that are often 
reported after excessive noise exposure.  The Veteran indicated 
that he had hunted only once, and denied a family history of ear 
disease.  He reported head trauma in December 2007 when he fell 
off a ladder and landed on his head; however, he denied any 
change in his hearing associated with the injury.  The Veteran 
explained that he first noticed the tinnitus after his primary 
work environment moved from the truck cab to the dispatch office 
in 1990-91.  The tinnitus was described as constant.  The Veteran 
was not employed; thus, there were no occupational effects.  

The March 2010 audiological evaluation revealed the Veteran's 
puretone thresholds, in decibels, as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
10
10
30
60
60
LEFT
10
15
35
60
65

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear, and 94 percent in the left ear.  
Speech reception thresholds were noted to be in good agreement 
with pure tone findings, and word recognition scores were 
excellent bilaterally.  The impression was that of normal hearing 
at 500 and 1000 Hz, and mild to moderately severe sensorineural 
hearing loss from 2000 to 4000 Hz bilaterally.  

The examiner opined that she could not offer a nexus opinion 
regarding the bilateral hearing loss and tinnitus without 
resorting to mere speculation.  She explained that although the 
entrance examination showed normal hearing, there was no 
separation audiometric data with which to determine whether 
bilateral hearing loss was present on separation.  Further, 
although the Veteran had bilateral hearing loss and tinnitus, 
because the Veteran was exposed to noise as a truck driver for 35 
years, it was impossible to determine whether his disabilities 
resulted from his service, his occupation, or both.  The examiner 
opined that the Veteran reported the onset of tinnitus in 1990-
91, more than 20 years after separation from service, and after a 
significant interval of noise exposure as a truck driver.  
Finally, the examiner concluded that the Veteran described 
hearing a constant hum, and a phenomenon similar to a temporary 
threshold shift after a 10-hour shift of driving, which suggested 
truck driving affected his hearing.

There are instances where a definitive opinion cannot be provided 
because required information is missing or can no longer be 
obtained or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability.  See Jones v. Shinseki, No. 07-3060 (U.S. 
Vet. App. Mar. 25, 2010); see Clemons v. Shinseki, 23 Vet. App. 
1, 6 (2009) (noting the Board need not obtain further medical 
evidence where the medical evidence "indicates that determining 
the cause is speculative").  In order to rely upon a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered, and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record. 
Id.  Here, the examiner's opinion appears to be fully considered, 
and well-reasoned.  The audiologist provided a sound rationale 
that "it is impossible to determine" whether hearing loss and 
tinnitus "are the result of service-related noise exposure, the 
exposure to noise as a truck driver for 35 years, or a 
combination of the two."  

The Board acknowledges the Veteran's contentions, cognizant that 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to attest to his hearing loss and tinnitus 
symptomatology, his competency is distinguished from weight and 
credibility, which is a factual determination regarding his 
assertions, and goes to the probative value of the evidence.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran's contentions of hearing loss and 
tinnitus since service are not credible.  There is no 
contemporaneous evidence to support such contentions.  Further, 
his statements regarding the onset of his disabilities have been 
inconsistent.  In his January 2007 claim for service connection, 
the Veteran indicated the onset of his tinnitus and bilateral 
hearing loss was in 1996.  This is consistent with his 
December 2007 statement when he was evaluated for hearing aids, 
and told the audiologist that he first noticed tinnitus in the 
early 1990s.  This is also consistent with his September 2009 
hearing statement that he first noticed tinnitus when he moved to 
a quieter work environment.  Further, in his March 2010 
audiological evaluation, the Veteran contended that he first 
noticed the ringing in his ears in the 1990s.  It is only 
recently that the Veteran has asserted that he experienced 
ringing in his ears and bilateral hearing loss since service, 
which is inconsistent with his previous statements of record on 
four separate occasions.  When viewed with all the evidence of 
record, the Board finds the Veteran's statements regarding the 
onset of his disabilities are not credible.  

When considering all the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus were not incurred in service.  
The Veteran only recently sought treatment for and was diagnosed 
as having bilateral hearing loss and tinnitus, following an 
approximately 40-year gap since service.  Although the Veteran's 
bilateral hearing loss is a disability according to VA 
regulations, and even with in-service acoustic trauma conceded, 
the evidence of record does not support service connection.  
Specifically, the audiologist opined that truck driving had an 
effect on the Veteran's hearing, and tinnitus did not have its 
onset until nearly 20 years after service, which was also 
subsequent to a significant interval of noise exposure as a truck 
driver.  Thus, this claim turns on a matter of etiology, and 
although the Veteran is competent to attest to his 
symptomatology, the Veteran's assertions are not considered 
credible.  Further, no examiner has linked the Veteran's 
bilateral hearing loss or tinnitus to his in-service noise 
exposure.  The VA examiner's opinion of record focused on the 
effects that driving a truck would have on the Veteran's hearing, 
as well as the long gap between his service and the onset of 
tinnitus, and concluded that a nexus opinion could not be given 
without resort to mere speculation.  This does not equate to the 
evidence's being in relative equipoise, as the Board finds the 
Veteran's contentions to be not credible.  

Absent competent and credible evidence linking the Veteran's 
hearing loss to service, service connection for hearing loss must 
be denied on a direct basis.  In addition, as the Veteran's 
hearing loss is not shown within a year of discharge from 
service, service connection must also be denied on a presumptive 
basis.  Finally, as there is no competent and credible evidence 
linking the Veteran's tinnitus to service, service connection for 
tinnitus must also be denied.  

Consequently, the Board finds the evidence of record is against 
the award of service connection for the Veteran's hearing loss 
and tinnitus.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


